Title: Thomas Jefferson to Louis H. Girardin, 22 April 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th:J. to mr
Girardin 
Monticello
Apr. 22.
15.
          I return
you the 15th 16th and 17th chapters which I have kept
too long; but since
mr Millegan’s arrival I have scarcely had a
moment at command. I have made a few verbal alterations only as usual, except
in the 15th where I
suggest an alteration giving a more precise explanation of the transaction it
relates to than your text had done. but I observe an omission of one of the
most interesting episodes of the war as to the bringing off the prisoners taken
at King’s
mountain. it was a chase by a
considerable British force sent to rescue those
prisoners,
of
after a much inferior party bringing them
off, continued some hundred miles with a rapidity on both sides unexampled,
pushed far into
Virginia, close upon the heels of the retiring
party which was saved at last by some accident of a swoln river or something of
that sort. the whole continent was under anxious alarm while this chase
continued, and it ended only at
Staunton. I do not remember the commander on
either side. I suppose
General Moore, or some of the Campbell family most
likely to recollect particulars, the former from memory, the latter the
tradition of their fathers. I can state no more than what I mention here. but
it is strange if all our histories have omitted it.
I salute you with esteem &
respect.
        